DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed 02/08/21. The amendments made to the claims have overcome the objections previously set forth in the office action mailed 12/28/20 but do not place the application in condition for allowance for the reasons set forth below. Claims 21-26 are newly added. Claims 1-5, 7-12, 15, and 21-26 are pending. Claim 6 and 16-20 are cancelled. Claims 13-14 remain withdrawn from consideration.
Response to Arguments
Applicant’s arguments filed 02/08/21, with respect to amended claim 1 in regards to Loshakove, have been fully considered and are persuasive. Examiner agrees that Loshakove does not teach the ring that is configured to evert inside out from a first configuration in which the pins extend radially inwards from the ring at a first orientation to a second configuration in which the pins extend radially outwardly from the ring at a second orientation. Therefore, the amendment to claim 1 has overcome the 102 rejection for the reasons that it is not being anticipated by Loshakove.
Applicant’s arguments with respect to amended claim 1 in regards to Berreklouv, have been fully considered and are persuasive. Examiner agrees that Berrklouv does not teach the ring that is configured to evert inside out from a first configuration in which the pins extend radially inwards from the ring at a first orientation to a second configuration in which the pins extend radially outwardly from the ring at a second orientation. Therefore, the amendment to claim 1 has overcome the 102 rejection for the reasons that it is not being anticipated by Berrklouv.
1610 (Fig. 28A) is inverted to reconfigure it into the shape of the clip 1616 (Fig. 28B). This means that the device is fully capable of inverting inside out between a first configuration where the pins are extend radially inwards from the ring (Fig. 28B) and a second configuration wherein the pins extend raidally outwardly from the ring, and vice versa. Please see details of the rejections as shown below. Therefore, the 102 rejection of claim 1-3, 5, 7-12 has not been withdrawn.
Applicant’s arguments in regards to the 103 rejection of claim 4 by Carley in view of Johnson has been fully considered but persuasive. Examiner agrees that Johnson does not the ring that is configured to evert inside out from a first configuration in which the pins extend radially inwards from the ring at a first orientation to a second configuration in which the pins extend radially outwardly from the ring at a second orientation. And modifying the device of Carley with Johnson’s wire rectangular shape would not function for the intended use. Therefore, the 103 rejection of claim 4 has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-12, 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carley US20070282352, herein Carley.
Re. claim 1, Carley discloses a device 1610 (Fig. 28A-B) for connecting internal spaces of two biological structures within a patient, comprising: 
a ring 1611; and, 
a plurality of pins 1612/1613 connected to the ring 1611 (Fig. 28A); 
wherein the ring 1611 is configured to evert inside out from a first configuration in which the plurality of pins extend radially inwards from the ring at a first orientation (Capture 1 below) to a second configuration in which the plurality of pins extend radially outward from the ring at a second orientation (Capture 2 below). 

    PNG
    media_image1.png
    510
    748
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    523
    754
    media_image2.png
    Greyscale

Re. claim 2, Carly further discloses wherein the ring 1611 comprises a wire forming a plurality of waves (Fig. 28A, ring 1611 is in a form of a wire having waves). 
Re. claim 3, Carly further discloses wherein the plurality of waves is formed from a plurality of alternating, repeating curves in the wire (Fig. 28A, the waves are formed from a plurality of alternating and repeating curves in the wire). 
Re. claim 5, Carly further discloses wherein the plurality of pins further comprises a first plurality of pins 1612 (Fig. 28A, pins 1612) having a first length (1612 are long pins) and a second plurality of pins having a second length 1612 (Fig. 28A, pins 1612 which are short pins).
Re. claim 7, Carly further discloses wherein the ring is diametrically circular or oval shaped (Fig. 28A, ring 1611 having a circular shape). 
Re. claim 8, Carly further discloses wherein the ring is completely closed or an open "C" shape (Fig. 28A, ring 1611 having a completely closed shape). 
Re. claim 9, Carly further discloses wherein the ring is comprised of an elastomeric material ([0208], the ring 1611 (clip precursor) is made of superelastic alloy). 
Re. claim 10, Carly further discloses further comprising a delivery tool 1300 (Fig. 25C, [0182], tool 1300 is used to deliver all the clips including clip precursor 1611) having a sleeve 1352 sized to engage a portion of the ring and twist the ring to eversion between the first configuration and the second configuration ([0186], sleeve 1352 has a carrier assembly 1354 to releasebly carries ring 1611 and twist the ring to evert between the first configuration and second configuration). 
Re. claim 11, Carly further discloses further comprising a delivery tool 1300 having a tubular structure (Fig. 25A-D, tool 1300 has a tubular structure) sized to radially compress the device ([0197], ring 1611 is radially compressed to be loaded into the carrier assembly 1354 of the tool 1300). 
Re. claim 12, Carly further discloses wherein the ring 1611 comprises a wire forming a plurality of waves (Fig. 28A-B) having alternating peaks and troughs in the first configuration (as shown in Capture 3 below) and wherein each of the plurality of pins are connected at one of the troughs (Capture 3 shows the device in its first configuration wherein the pins are indeed connected at the troughs). 

    PNG
    media_image3.png
    510
    761
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 21-26 are allowed.
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re. claim 4, the prior art fails to disclose or suggest the device for connecting internal spaces of two biological structures within a patient as claimed including the combination of  the ring, the plurality of pins connected to the ring, wherein the ring is configured to evert inside out from a first configuration in which the plurality of pins extend radially inwards from the ring at a first orientation to a second configuration in which the plurality of pins extend radially outward from the ring at a second orientation and the plurality of waves are each rectangular.
Re. claim 15, the prior art fails to disclose or suggest the device for connecting internal spaces of two biological structures within a patient as claimed including the combination of  the ring, the plurality of pins connected to the ring, wherein the ring is configured to evert inside and the plurality of pins all curve radially inward in the first configuration, and wherein the plurality of pins alternates between a pin that terminates at a height lower than the peaks of the ring and a pin that extends beyond the peaks of the ring.
Re. claim 21-24, the closest art is considered to be Carley US20070282352, which teaches a device for connecting internal spaces of two biological structures within a patient as claimed including a ring and a plurality of pins connected to the ring; however; Carley fails to disclose, teach, or suggest wherein the ring and the plurality of pins form a tubular shape having an axis extending through a proximal end and a distal end of the tubular shape; wherein each of the plurality of pins extend radially inwards and towards the proximal end of the tubular shape when in a first configuration; wherein each of the plurality of pins extend radially outwards and towards the distal end of the tubular shape when in a second configuration; and, wherein the entire tubular shape is configured to evert inside out between the first configuration and the second configuration.
Re. claims 25-26, the closest art is considered to be Carley US20070282352, which teaches a device for connecting internal spaces of two biological structures within a patient as claimed including a ring forming a plurality of peaks and troughs and plurality of pins; however; Carley fails to disclose, teach, or suggest wherein the ring has a first configuration in which the peaks are positioned at a first end of the device, the troughs are positioned at a second end of the device, and the plurality of pins are positioned radially inward of the ring; wherein the ring has a second configuration in which the peaks are positioned at the second end of the device, the troughs are positioned at the first end of the device, and the plurality of pins are positioned radially outward from the ring; and, wherein the ring is configured to evert inside out between the first configuration and the second configuration.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
/U.N.V./
Examiner
Art Unit 3771